Journal Entries (1830-31): Journal 4: (1) Motion for rule to show cause against attachment *p. 362; (2) rule to make return or show cause *p. 367; (3) motion to quash proceedings below *p. 385; (4) motion to quash certiorari, argued, submitted *p. 410; (5) motion to quash overruled *p. 425; (6) proceedings below quashed *p. 430.
Papers in File: (i) Affidavit and petition for certiorari, allocatur; (2) precipe for certiorari; (3) writ of certiorari and proof of service; (4) copy of affidavit for certiorari; (5) certificate of John K. Smith, J. P.; (6) copy of rule to show cause against attachment, proof of service; (7) return to certiorari; (8) motion to quash proceedings below; (9) list of property sold in execution.
1824-36 Calendar, MS p. 205.